Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.131 Filed 09/16/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

RAYMOND EARL BOYD,

                    Plaintiff,                          Case. No. 2:21-cv-11926

v.                                                     Hon. Nancy G. Edmunds

GARY MINIARD, WARDEN, et al.,

                Defendants.
______________________________/

            OPINION AND ORDER OF PARTIAL SUMMARY DISMISSAL

      Plaintiff Raymond Earl Boyd, currently confined at the Saginaw Correctional

Facility in Freeland, Michigan, filed this pro se civil rights complaint against eleven

Michigan Department of Corrections employees in their official and individual capacities.

He has paid the filing fee for this action in full. Plaintiff alleges Defendants were

deliberately indifferent in violation of the Eighth Amendment when they moved him to

quarantine housing with several dozen prisoners who had tested positive for the COVID-

19 virus, despite his recent negative test result and numerous risk factors for COVID.

      As explained below, the Court will dismiss Defendants Miniard, Walker, Pratt,

Anderson, McCauley, and Doe for failure to state a claim. Plaintiff’s lawsuit may otherwise

proceed.

                                 I.     BACKGROUND

      Plaintiff Boyd is 73 years old, suffers from hypertension, and is African American,

all of which increase his vulnerability to the COVID-19 virus. He alleges prison staff at

Saginaw Correctional Facility sent him to a quarantine setting which housed COVID-

positive prisoners over his protests that he was COVID-negative, and that he contracted
Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.132 Filed 09/16/21 Page 2 of 9




the virus as a result of the move. He has sued five corrections officers, Laird, Nyquist,

Klapish, Henderson, and Schott; four administrative staff members, Acting Warden Gary

Miniard, Acting Deputy Warden Carol Walker, Resident Unit Manager/Acting Assistant

Deputy Warden of Housing J. Anderson, and Grievance Coordinator A. Pratt; and two

members of the health care staff, Health Unit Manager Sue McCauley and Nurse Jane

Doe. He alleges that Defendants were deliberately indifferent to his vulnerability to the

COVID-19 virus.

       Plaintiff received a negative test result on December 18, 2020, the day he was sent

to Building 300, the quarantine unit. (Id. at PageID.9, 32.) Plaintiff told the corrections

officers who sent him to Building 300, Laird and Nyquist, and those who received him

once he arrived at quarantine, Klapish, Henderson, and Schott, that he had tested

negative for the virus. (Compl., ECF No. 1, PageID.9.) Nonetheless, he was forced to

move to the quarantine facility and remain there for three days. Plaintiff observes that as

a prisoner, he was at risk of disciplinary action for disobeying a direct order had he refused

to move. (Id. at PageID.62.)

       The quarantine unit at Building 300 was set up with bunks spaced only three feet

apart. (Compl., ECF No. 1, PageID.12.) Plaintiff reports that 78 prisoners in the quarantine

facility were infected with COVID-19 and experiencing symptoms. (Id. at PageID.9.)

       Defendant Nurse Jane Doe saw Plaintiff on December 21, 2020. (Id. at PageID.9.)

She informed Plaintiff that the medical staff had not sent him to quarantine, rather, that

the “Control Center” had. (Id. at PageID.9, 62.) She tested him for COVID.

       On December 21, 2020, Plaintiff returned from Building 300 to his prior placement,

Building 800-Veterans Unit. (Id. at PageID.10, 121.) Plaintiff received a positive test result


                                              2
Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.133 Filed 09/16/21 Page 3 of 9




in December 23. (Id. at PageID.34.) Starting December 23, for three days, Plaintiff

experienced COVID symptoms which caused him “physical and emotional pain and

distress.” (Id. at PageID.10, 17, 122.)

       Plaintiff was previously exposed to COVID in March 2020, when a counselor

contracted the virus. (Id. at PageID.10.) Plaintiff and another prisoner who had been in

close contact with the counselor were sent to segregation/quarantine for 17 days. (Id.) In

November and December 2020, Saginaw Correctional Facility also operated a “close

contact” unit, Building 700, for the isolation of prisoners who had been exposed to but

tested negative for COVID-19. (Id. at PageID.11.) Plaintiff observes these facts indicate

Defendants knew how to treat COVID-negative prisoners appropriately to avoid

contagion. (Id. at PageID.12.)

       Plaintiff alleges Defendants Miniard, Walker, and Anderson failed to instruct staff

on moving and separating COVID-negative from COVID-positive prisoners, despite being

aware of appropriate procedures to handle the pandemic. (Id. at PageID.16.) He alleges

those defendants and Defendant Pratt submitted Plaintiff to an unreasonable risk to his

health by having him placed in Building 300. (Id. at PageID.17.) Finally, Plaintiff asserts

Defendants McCauley and Nurse Doe knew of Plaintiff’s vulnerabilities and negative test

status, but permitted him to be placed in the COVID-positive environment. (Id. at

PageID.16.)

                                 II.   LEGAL STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), the court is required to dismiss a

prisoner’s complaint if it determines that the action is frivolous, malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief from a defendant immune


                                              3
Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.134 Filed 09/16/21 Page 4 of 9




from such relief. Flanory v. Bonn, 604 F.3d 249, 252 (6th Cir. 2010) (citing 28 U.S.C. §§

1915(e), 1915A(b); 42 U.S.C. § 1997e(c)). The screening requirement extends to all

prisoner civil cases, whether fee-paid or in forma pauperis, “as the statute does not

differentiate between civil actions brought by prisoners.” In re Prison Litigation Reform

Act, 105 F.3d 1131, 1134 (6th Cir. 1997).

       A complaint is frivolous and subject to sua sponte dismissal under § 1915(e) if it

lacks an arguable basis in either law or fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). To determine whether a plaintiff has failed to state a claim, a court must “construe

his complaint in the light most favorable to him, accept his factual allegations as true, and

determine whether he can prove any set of facts that would entitle him to relief.” Wershe

v. Combs, 763 F.3d 500, 505 (6th Cir. 2014) (quoting Harbin–Bey v. Rutter, 420 F.3d 571,

575 (6th Cir. 2005)).

       While a complaint need not contain detailed factual allegations, a plaintiff’s

allegations must include more than labels and legal conclusions. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

570. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 679. Although the plausibility standard is not equivalent to a

“‘probability requirement,’ . . . it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). “[W]here


                                             4
Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.135 Filed 09/16/21 Page 5 of 9




the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged — but it has not ‘show[n]’ — that the pleader is

entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)); see also Hill v.

Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the Twombly/Iqbal plausibility

standard applies to dismissals of prisoner cases on initial review under 28 U.S.C. §§

1915A(b)(1) and 1915(e)(2)(B)(i)).

       A pro se civil rights complaint is to be construed liberally. Boag v. MacDougall, 454

U.S. 364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Such

complaints “‘however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers[.]’” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). The Court must accept a plaintiff’s

allegations as true, unless they are clearly irrational or wholly incredible. Denton v.

Hernandez, 504 U.S. 25, 33 (1992). Consistent with Twombly and Iqbal, the Sixth Circuit

has observed that “[d]espite the leniency afforded to . . . pro se litigant[s], however, our

standard of review requires more than the bare assertion of legal conclusions, and thus

the complaint ‘must contain either direct or inferential allegations respecting all the

material elements’ to recover under some viable legal theory.” Barhite v. Caruso, 377 F.

App’x 508, 510 (6th Cir. 2010) (quoting Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir.

2005)). Neither the Supreme Court nor other courts “have been willing to abrogate basic

pleading essentials in pro se suits.” Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)

(citing Haines, 404 U.S. at 521) (other citations omitted).

       To state a civil rights claim under 42 U.S.C. § 1983, “a plaintiff must set forth facts

that, when construed favorably, establish (1) the deprivation of a right secured by the


                                              5
Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.136 Filed 09/16/21 Page 6 of 9




Constitution or laws of the United States (2) caused by a person acting under the color of

state law.” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (citation

omitted). A plaintiff must allege “more than just mere negligence.” Fisher v. City of

Memphis, 234 F.3d 312, 317 (6th Cir. 2000) (citing Collins v. City of Harker Heights, 503

U.S. 115 (1992)) (other citation omitted). In addition, the plaintiff must allege that “the

defendants were personally involved in the alleged deprivation of federal rights.” Frazier

v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (citing Hall v. United States, 704 F.2d

246, 251 (6th Cir.1983)). “Because vicarious liability is inapplicable to . . . § 1983 suits, a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

                                      III.     DISCUSSION

       A. Administrative Defendants

       Plaintiff fails to state a claim upon which relief may be granted against Defendants

Miniard, Walker, Anderson, and Pratt. Plaintiff alleges these defendants failed to instruct

facility staff in appropriate prisoner moves, specifically to keep COVID-positive and

negative prisoners separated, and permitted him to be exposed to COVID despite serious

risks to his health. (Id. at PageID.16, 17.)

       “For individual liability on a failure-to-train or supervise theory, the defendant

supervisor must be found to have ‘encouraged the specific incident of misconduct or in

some other way directly participated in it.’” Essex v. Cty. of Livingston, 518 F. App’x 351,

355 (6th Cir. 2013) (citing Phillips v. Roane Cnty., 534 F.3d 531, 543 (6th Cir. 2008))

(internal quotation marks omitted). At a minimum a plaintiff must show that the official “at

least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional


                                               6
Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.137 Filed 09/16/21 Page 7 of 9




conduct of the offending officers.’” Id. (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999)) (internal quotation marks omitted).

       Plaintiff does not allege any participation in or encouragement by the

administrative defendants for his move to quarantine in Building 300; nor does he suggest

any of them authorized or even acquiesced to the move. Accordingly, Plaintiff has failed

to state a claim against these defendants upon which relief may be granted, and they will

be dismissed.

       B. Healthcare Unit Defendants

       Plaintiff next asserts Defendants Healthcare Unit Manager McCauley and Nurse

Doe were deliberately indifferent in permitting him to be placed in the COVID-positive

environment at Building 300. (Id. at PageID.16.) However, Plaintiff’s allegations do not

establish either of these defendants participated in unconstitutional behavior. He provides

no allegations to support his contention that McCauley and Doe were aware of his

personal vulnerabilities, his COVID-negative status, or that he was sent to Building 300

on December 18, 2020, despite his negative status.

       Plaintiff alleges that Nurse Doe did not see him until December 21, his last day in

Building 300, and that she tested him for COVID-19. He also reports that Doe denied the

healthcare unit was responsible for sending Plaintiff to the quarantine unit, and Plaintiff

does not suggest her assertion was untrue. These actions by Doe are not unconstitutional

conduct.

       Plaintiff makes no conduct-related allegations against Defendant McCauley.

Accordingly, Plaintiff has failed to allege either defendant had any personal involvement




                                             7
Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.138 Filed 09/16/21 Page 8 of 9




in the alleged deprivation of his civil rights. Iqbal, 556 U.S. at 676; Frazier, 41 F. App’x at

764. Defendants McCauley and Doe will be dismissed.

       C. Defendant Corrections Officers

       Claims against the defendant corrections officers may proceed on the issue of

deliberate indifference to Plaintiff’s serious medical needs. Deliberate indifference “has

two components, one objective and one subjective.” Johnson v. Karnes, 398 F.3d 868,

874 (6th Cir. 2005) (citing Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001), cert.

denied, 537 U.S. 817 (2002)). The objective component requires a plaintiff to show the

existence of a “sufficiently serious” medical need. Dominguez v. Correctional Medical

Services, 555 F.3d 543, 550 (6th Cir. 2009) (citing Farmer v. Brennan, 511 U.S. 825, 834

(1994)). The Sixth Circuit recently held that in the context of the COVID-19 pandemic,

“the objective prong is easily satisfied[,]” because the “COVID-19 virus creates a

substantial risk of serious harm leading to pneumonia, respiratory failure, or death.”

Wilson v. Williams, 961 F.3d 829, 840 (6th Cir. 2020).

       Establishing the second, subjective, component “requires a plaintiff to ‘allege facts

which, if true, would show that the official being sued subjectively perceived facts from

which to infer substantial risk to the prisoner, that he did in fact draw the inference, and

that he then disregarded that risk.’” Dominguez, 555 F.3d at 550 (quoting Comstock, 273

F.3d at 703). “Mere negligence or malpractice is insufficient to establish an Eighth

Amendment violation.” Ford v. Cty. of Grand Traverse, 535 F.3d 483, 495 (6th Cir. 2008)

(citing Bowman v. Corr. Corp. of Am., 350 F.3d 537, 544 (6th Cir. 2003)).

       Here, Plaintiff told the corrections officers that he had just received a negative

result on a test for the COVID-19 virus. Nonetheless, all the officers disregarded Plaintiff’s


                                              8
Case 2:21-cv-11926-NGE-KGA ECF No. 5, PageID.139 Filed 09/16/21 Page 9 of 9




protests, and placed him or kept him in a setting with close contact to dozens of COVID-

positive prisoners.

       In Amick v. Ohio Dep't of Rehab. & Correction, 521 F. App'x 354, 363 (6th Cir.

2013), the Sixth Circuit held that allegations a prisoner had made “a plea for help” to

corrections officers was sufficient to establish a plausible case for deliberate indifference,

even if development of the facts might ultimately establish defendants were only

negligent. Similarly, Plaintiff’s allegations here establish a plausible cause of action for

these defendants’ awareness and disregard of the serious risk of a COVID-negative

individual contracting the virus when housed with numerous COVID-positive prisoners.

                                        IV. ORDER

       For the reasons stated above, the complaint is SUMMARILY DISMISSED with

respect to Defendants Miniard, Walker, Anderson, Pratt, McCauley, and Doe. 28 U.S.C.

§§ 1915(e)(2), 1915A(b).

       Plaintiff's claims against the remaining Defendants are not subject to summary

dismissal and may proceed.

       SO ORDERED.


                                           s/ Nancy G. Edmunds
                                           NANCY G. EDMUNDS
                                           UNITED STATES DISTRICT JUDGE

Dated: September 16, 2021




                                              9
